LIEU RTE 1 m6
40hE 0ù+ INORRUE
B/HENTON Det RiTATEUR

on dés vus dec on de ja de de ù Je 0e 18h 0 A 0 NO

(TTTI1ITTI LL ELLE ESA ICONS ENEUOSERRÈLESS

ONDINALRE . N° u/C.0, 428, wù À 796,

(45) ANS,

x
MODE CONCESSION ;

TERME ou? BAIL + VINGT-C INQ HA
TITIPIIIILT LE HHUSUÉET SÉLLSÉHESÉESSS ETIENNE

se par le Conaervataur des Titres

République üu 4aïre, rep ésent
Mrobiliers de La Circonscription Foncière de l'Équatsiur, Aaflssant
D vertu des pouvoirs qui lui sont conférés par 1'Arr té n° 2.449/
octobre 1987, spécinlement en s50n aftisle urorier
{ ba "! LA REPUBLAQUE

HOUa/0042/867 du 20
por tant délégation des
de première part:

pouvoirs.

Société par Actions à Responsabilité

VER au Zaïre ', en abrégé " P.L,.2e " constituée dans Le cadre de

Ma Législation gaïiroise dont 1es Statuts et ieurs modifications ont

Journal Officiel de la République

e du quinze juin mil neuf cent quatre vingt-uns inscrite au nouveat
de Kinsahasa sous Le numéro 2493, ayant #08

Siège Social à Sinshasas 16 Ave,ue Lieutenant-Colonel Lukusa où
8.611 Kinshasa“ ci-après dénonmées=---"""""##
LE CONCESSIONNAIRE ORDINARE " de seconde part," "tree

IL À ETE CONVENU CE QUI SUITE +

Er ae La République concède au soussigné de seco:
e un droit de concession ordinaire d'une durée de
renouvelable commençant à courir le jour de sa
la parcelle n° 1/5.U. du plan cadastral, +
de à destination COMMERCIALE d'une su
les limites sont représentées par un 1

+ à l'échelle de 1 à 5.000,"

qui ne rémukle pus 4144 PL
but Par Les divoouitions de La
ant 1 cusplsiant Le-144 n°. 1}-038&.
é gânérnl des bienss #inite Cane
nololatoseont en 194 MPEISE
LÉ nUvIiTISTsS

DL

Piuren d'érscutlin,- Le

PFai 1it t À i
- PL'inéxéoution ou la isolation d'un [L mditisns repris
ont cont: at enli \ifnera la ésillatio ja plei droit du prés:
t si trois rois rès mise on deneur8; L« concessionnaire 2F4
>bligations, toute jamec4 perçues Dar

pas à es
EL LE

ne gatisfoit
Sos lui restant ac ui

es à titre d'indmnité,=--=

>n du présent contra
LONNAIRE OUBINAIRE
Réoublique à
Imrobilisrs

°
8 “our tout Ce qui concerne
Dorties déclarent élire domitiles 8
dés Bureaux de la Züne de et à Ii N GE ND Es La
Hans Les Bureaux üe la Conservation des Titres

nm mme mme me

JRHINATRE < POUR Le

GOINCESSIONNAIRE
46801480

s.C “Hope ” HUILERTES DU CONGO BELOR
il 1on 1
: ne le D d'un ce eu 0? # frHBn31" 42 -
à 6 et { + un extæait cer ais confore été
publié aux annexes du Bulletin nistrar
e 1933,page 291 de la Soctété Anonyme des Huileries
su on à été publié au Moniteur Belge
Pis de K vertu d'un contrat 4e
49Moûrnat Sons PAS HULL PE RENE i
6 ci-aprèst un terrain situé à
A,territoire ende,d’une, Su erficie de cine |
sont représentées par un liséré rouge au-670— 1
ehel1p,d8 Là 41000 Le n°2 2 2 2 2 = -
au plan commurfal SOUS l'ÉCCPRRER Tes —

D

:

-_

dressé le mmmmm“

après le procés-verbal d'arpentage
ï D mn M CM - - hectares
D em mnres ee

centièmes peer |

A So
aprés, = —.—.—. mem

——

t représentée Par le croquis ci- fait à l'échelle de =. = =

e come le prescrit lL’ordon:
du 29 décembre 1939, le
u certificat lors

LE de dé

propriété n'ayant pas encore été mesuré

du 8 septembre 1926 modifiée par celle
t devra être remplacé par un nouvea
fficiel aura eu SR en me à

ent certifica
Te mesurage ©

|
|
|

An Bokm tele

CERPIFICAT  D'ENREGISTREME Forrur ù

ORIGINAL

lité Limit dénommée * PLANT GLS

tituse dan 1 dre de 14 ? Ts1

dant 16s Statuts t « dification nt té ‘o14 6e au
diéi de la Hépubpii L ju L ü ; >uU%26 in quinze juis Ci MENT en
quatre vingi-un, 1nsct te Nouv gts tre u ro Ki natia sx y
Ho Le fuméro 2493, ayant son 516 5401 ns 11 16 AVORUE LEE
namt-Co lonrei uw.P, 6011 Kinsha gs nm on eo ou no mue ao me me mil qe en enétiiemet 1
at enregis ti » 6 étant, on vertu d'Un Contrat de 6sn004s1017 Prin

du \Yi n datr du vingtesep jun 217 ne

re Counclu avec \ Réput
Cour quatre vinst-quatorze, réçu au régistre=Journal 1e VEnge=#npt juËs
Dee nous Con! gr do quntorze sous 1 numéro i'#r di sénéer ai 78
et pécial © 8 426 gomme ee per er pe mr moe ro ee me ES
Conce: Sionnnire ordinaire pour un terne de vingt-Cinq Ans renouvelable,

prenant Cours le vinst=esept juin mil neuf Cont quatre vingt-quetonesn
jusqu'au vingt-six juin l'an deux mil et dix-neuf, du fonds indiqué 61
apfès ; une parGelle de terre portant lé numéro 9/S.U, du bla Cadet
Située à woyera, Zone d'Ingende d'une superficie de uw hectare cinquan
dres,=— Propriété de l' Etat qememene mme en nee eee ee mien ie ES
Sur Cette parcelle est érigée l'immeuble indiqué ci-après +: un bAÂtIS
à usage commercial en matériaux durables et ses dépendances,"
Les jimites, tenants et aboutissants de La parcelle susdite sont rense

MéésrAtrereneis cr dessous fait à l'échelle de 1 à 5.000 -"##

TS HE D

0/ du 20 OvtobrÉ +98 ec:
vrtant bee des pouvoirs, ci=aprè
REPUBLIQUE 4 de première par ten

